Citation Nr: 0945369	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO)
in Manchester, New Hampshire.



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service-connected bilateral flat feet.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1977 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO that denied the 
Veteran's claim for increase.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected bilateral pes planus disability is 
shown have been manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
and functional limitations to standing for more than ten 
minutes and walking more than one-hundred yards without pain; 
a disability picture consistent with, or even approaching a 
loss of use of either foot is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected bilateral flat feet are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.68, 4.71a including Diagnostic Codes 5165, 
5167, 5276 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will try to get.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria).  

Prior to the decision on appeal, in the August 2007 letter, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any further medical evidence that pertained to the 
claim.  Furthermore, he was informed as to how the VA 
determines disability ratings and effective dates.  

In a April 2008 letter, the RO advised the Veteran that to 
substantiate his claim the Veteran should submit evidence as 
to the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and 
symptoms on employment and daily life.  

The case was thereafter readjudicated in a June 2008 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
service treatment records, post service VA and private 
treatment records, VA examinations and the Veteran's 
statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in August 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

The veteran is already receiving the highest schedular rating 
established by law for the purpose of rating of service-
connected disability picture manifested by bilateral pes 
planus by Diagnostic Code 5276.  Other rating criteria 
provide for higher ratings, but this must based a findings 
that meet or more closely resemble a disability picture 
manifested by anatomical loss or an overall functional 
deficit consistent with loss of use of either foot under 
Diagnostic Code 5167.  For a service-connected disability 
picture involving only the foot, the rating criteria  
prohibit the assignment of an evaluation higher than 40 
percent that would be based on amputation of a lower 
extremity at a level below the knee permitting the use of a 
prosthesis of either leg.  38 C.F.R § 4.68.  

Under DC 5276, a 50 percent rating is assignable for a 
disability picture manifested by for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances. 38 C.F.R. § 
4.71a, DC 5276.  

In this case, the Veteran has been treated with extra-depth 
sneakers and orthoses, antiinflammatory medications, hot and 
cold packs and Bledsoe braces.  An August 2007 VA examination 
report notes that the Veteran an antalgic gait, and severe 
pain on palpation of both plantar fascia, bilaterally.  

The Board notes there is no evidence to suggest the presence 
of a disability picture that is consistent with amputation or 
loss of use of either foot to support the assignment of a 
higher evaluation under the provisions of Diagnostic Code 
5167.  However, a higher rating on the basis of loss of use 
of either foot clearly is not demonstrated on this record.  

The overall disability picture is best described as 
pronounced bilateral flatfoot with tenderness of plantar 
surfaces, which has not improved by orthopedic shoes or 
appliances; there is no question as to which rating should 
apply.  38 C.F.R. § 4.7.  

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that a 
Diagnostic Code other than 5276 does not provide a basis to 
assign an increased schedular rating for the service-
connected bilateral flat feet.  Absent competent evidence 
showing loss of use of either foot, a higher combined 
evaluation is not assignable in this case.  

In this context, the Board must also address whether referral 
for the assignment of a higher rating on an extraschedular 
basis is required in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. 

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the second step of the inquiry requires the Board 
to determine whether the veteran's exceptional disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria are 
found to reasonably describe the service-connected disability 
levels and symptomatology in this case.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Significantly, the Veteran in this case is not shown to be 
asserting that the service-connected foot disability alone 
precludes him from working at substantially gainful 
employment to warrant further consideration of a higher 
rating on this basis.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An increased rating in excess of 50 percent for the service-
connected bilateral flat feet is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


